STEAGALL, Justice
(concurring specially).
I recognize that this Court’s holdings in City of Dothan v. Dale County Commission, 295 Ala. 131, 324 So.2d 772 (1975); City of Fultondale v. City of Birmingham, 507 So.2d 489 (Ala.1987); City of Birmingham v. Wilkinson, 516 So.2d 585 (Ala.1987); City of Prichard v. City of Saraland, 536 So.2d 1386 (Ala.1988); City of Birmingham v. Blount County, 533 So.2d 534 (Ala.1988); and Johnson v. Rice, 551 So.2d 940 (Ala.1989), represent the present state of law on this subject. I recognize the significance of these opinions and the rule of stare decisis. However, I again express my reservations in regard to allowing annexation without requiring a substantial common boundary between the annexing municipality and the area to be annexed and in regard to allowing “pockets” of unincorporated property. See my comments in City of Fultondale v. City of Birmingham, City of Birmingham v. Wilkinson, and Johnson v. Rice. In my opinion, this Court needs to start all over again in the area of municipal annexation.